Citation Nr: 1224101	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The veteran served on active duty from August 1987 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Subsequent to the September 2008 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board.  While the veteran did not waive his right to have the evidence initially considered by the RO, the evidence is not relevant to the Veteran's claim for service connection for bilateral ankle disability.  Therefore, a remand for RO consideration of the bilateral ankle claim is not required before the Board decides this claim.  

The issues of entitlement to service connection for a bilateral knee disability and bilateral shoulder disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No disability of either ankle has been present during the pendency of this claim.


CONCLUSION OF LAW

Bilateral ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in September 2007, prior to the initial adjudication of the claim.

In addition, the record reflects that service treatment and post service private and VA treatment records have been associated with the claims files.  Neither the Veteran nor his representative has identified any other existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

The Veteran was also afforded an appropriate VA examination in October 2007.  The Veteran's representative has contended that the Veteran should be afforded another VA examination.  

The Board notes that the October 2007 VA examination showed that the Veteran's ankles were normal.  The representative has not alleged that the examination was inadequate.  He believes that another VA examination should be performed because no VA examination has been provided since the October 2007 examination.  None of the medical evidence dated subsequent to that examination shows that the Veteran has complained of or been found to have any disorder of either ankle.  In addition, the Veteran has not submitted any statement subsequent to that examination indicating that he has any ankle symptoms or impairment.  Therefore, the Board believes that the medical evidence currently of record is sufficient to decide the claim and that no useful purpose would be served by providing the Veteran with another VA examination. 

In sum, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis.

The Veteran asserts that he is entitled to service connection for bilateral ankle because it originated during his active service.  Specifically, he contends that he sustained multiple ankle sprains during his active service.  

Service treatment records do show treatment for complaints related to the ankles.  A September 1998 record shows complaints of right ankle pain and various assessments of ankle sprain to stress fracture of the right ankle.  A July 2002 treatment record shows complaints of left ankle pain after twisting the ankle while walking.  A diagnosis of grade I lateral sprain was provided.  However, subsequent periodic examinations consistently showed that his ankles were normal.  While on his report of medical history at retirement in August 2007, the Veteran reported a history of multiple sprains in both ankles and pain in the right foot due to an earlier right ankle fracture, his retirement examination showed that his ankles were normal.  

The Veteran was afforded a VA examination in October 2007, at which time he reported experiencing occasional ankle pain and a history of a right ankle fracture in 2001 and multiple ankle sprains in service.  Examination of the ankles showed that there was no varus or valgus deformity.  There were no areas of tenderness on palpation of the heel or the lateral border of the feet.  Stress examination showed no evidence of any instability.  There were no complaints of pain on range of motion testing.  The examiner provided a diagnosis of a normal bilateral ankle examination.  

Subsequent VA and private treatment records are negative for any evidence of any ankle disorder.

The foregoing evidence confirms that the Veteran had bilateral ankle problems in service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, the Veteran was not found to have any disorder of either ankle on his retirement examination or the VA examination, and there is no other post-service medical evidence of any ankle disorder.  While the Veteran reported at the VA examination that he experienced occasional ankle pain, no evidence of ankle pain was found on that examination.  Moreover, since that examination, the Veteran has not alleged that he has experienced any ankle symptoms.  Finally, the Board notes that pain alone is not subject to service connection absent an underlying disability.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no disability of either ankle has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that additional development is required.  

The Board notes that after the case was forwarded to the Board additional pertinent evidence in the form of VA treatment records dated from September 2009 to March 2010 were added to the record.  The Veteran has not waived his right to have this evidence initially considered by the RO.  Thus, a remand for consideration of the additional evidence by the originating agency is warranted. 

The Board notes that these claims were denied primarily because the Veteran's knees and shoulders were found to be normal on an October 2007 VA examination.  Private treatment records show that the Veteran sought treatment for left shoulder symptoms in 2008.  In addition, the VA outpatient records received after the case was forwarded to the Board suggest the presence of current disabilities of the knees and right shoulder.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all shoulder and knee disorders present during the pendency of the claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AMC/RO should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

2. Then, the AMC/RO must arrange for the Veteran to be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any disorders of the Veteran's shoulders and knees that have been present during the pendency of the claims.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies should be conducted.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each knee disorder and each shoulder disorder present during the period of the claims as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The rationale for each opinion expressed must also be provided.  If the examiner cannot provide any required opinion without resorting to speculation, the examiner must explain why the required opinion cannot be provided and must indicate what if any additional evidence would permit an opinion to be made.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


